Affirmed and Opinion filed March 13, 2008







Affirmed
and Opinion filed March 13, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00024-CR
____________
 
EX PARTE MICHAEL SHAWN MELTON
 
 
 

 
On Appeal from the 240th District
Court
Fort Bend County,
Texas
Trial Court Cause No.
45,691
 

 
M E M O R A N D U M   O P I N I O N
Appellant
appeals the trial court=s December 15, 2007, denial of his petition for writ of
habeas corpus. 




On June
21, 2007, this court ordered a hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  On August 15, 2007, the court was advised by the trial court that
no hearing was held because appellant=s counsel stated that appellant
wished to dismiss the appeal and a motion would be filed.  On February 19,
2008, appellant=s counsel filed a motion to dismiss that is not in compliance
with Rule 42.2(a), which requires the signature of both counsel and appellant. 
Tex. R. App. P. 42.2(a). 
Although the court notified counsel of the failure to include appellant=s signature on the motion, no
corrected motion to dismiss has been filed.
On the
basis of the trial court=s notice that appellant does not wish to pursue the appeal,
this court has considered the appeal without briefs.  See Tex. R. App. P. 38.8(b).
The case
is before us without a reporter=s record or bill of exception.
We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Opinion filed
March 13, 2007.
Panel consists of Justices Yates,
Guzman, and Brown.
Do not publish - Tex. R. App. P. 47.2(b).